     Case: 3:21-cv-00193-MPM-JMV Doc #: 13 Filed: 09/01/21 1 of 2 PageID #: 52




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

ANTHONY ROBINSON                                                                       PLAINTIFF

V.                                                               NO. 3:21-CV-00193-MPM-JMV

UNITED STATES OF AMERICA, et al.                                                   DEFENDANTS

                       ORDER CLOSING CIVIL CASE AND DIRECTING
                      THAT PLEADINGS BE FILED IN CRIMINAL CASE

       Plaintiff Anthony Robinson, proceeding pro se, initiated the instant civil rights action by

filing a complaint in the District Court for the Western District of Texas. Doc. # 10. The

Western District of Texas, after having found that Robinson’s complaint was actually a request

for relief from his conviction and sentence entered in this Court, see 3:19-CR-00099-DMB-DAS,

transferred the cause to this District. Doc. # 8. The transferring court specifically found that

Robinson’s complaint should have been filed as a Motion for Compassionate Release or a

Motion for Reduction in Sentence under 18 U.S.C. § 3582(c)(1)(A). See id.

       Upon careful consideration of Robinson’s submissions, this Court agrees with the

transferring court. In his complaint, Robinson includes a handwritten “Request for

Compassionate Release.” Doc. # 10, p. 12. As to requested relief, Robinson asks the Court “to

see that [he is] processed, given the extraordinar[y] & compelling circumstances, for RIS (time

served).” Id. at 4. Robinson also includes a copy of the “Compassionate Release/Reduction in

Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g).” Id. at 8-11.

Robinson additionally attached a copy of a “response to [his] request for a Reduction in Sentence

(RIS) based on concerns about COVID-19” from the Warden at the correctional facility in which

he is confined. Id. at 7.
     Case: 3:21-cv-00193-MPM-JMV Doc #: 13 Filed: 09/01/21 2 of 2 PageID #: 53




       In sum, although Robinson initiated this action by filing a civil rights complaint, because

of the nature of the relief requested, i.e. a reduction in sentence, he should have moved for relief

under 18 U.S.C. § 3582, as that is the only appropriate procedure through which to obtain the

relief he seeks. It is, therefore, ORDERED that:

       (1) The Clerk of Court is DIRECTED to CLOSE this civil case; and

       (2) The Clerk of Court is further DIRECTED to re-file Robinson’s pleadings from this

           civil case as a Motion for Compassionate Release and/or Motion for Reduction in

           Sentence under 18 U.S.C. § 3582 in Robinson’s criminal matter before this Court,

           No. 3:19-CR-00099-DMB-DAS.

       This, the 1st day of September 2021.


                                              /s/Michael P. Mills
                                              UNITED STATES DISTRICT JUDGE
                                              NORTHERN DISTRICT OF MISSISSIPPI




                                                  2
